HARPER, Senior District Judge.
This is a timely appeal by defendant and intervenor from final judgment on these consolidated cases wherein the District Court entered judgment for the plaintiffs under the Vietnam Era Readjustment Assistance Act of 1974, 38 U.S.C. § 2021 et seq.
The facts, the issues and the basis of the decision are fully stated in Judge Denney’s well-reasoned opinion in Cohn v. Union Pacific Railroad Company, 427 F.Supp. 717 (D.Neb.1977).
Our examination of records and briefs satisfies us that the trial court’s decision is supported by substantial evidence and is not induced by any erroneous view of the law. In addition to the cases relied on by the District Judge to support his opinion, the case of Alabama Power Company v. Davis, 431 U.S. 581, 97 S.Ct. 2002, 52 L.Ed.2d 595 (1977), supports the judgment of the District Court.
We affirm on the basis of the trial court’s reported opinion.